Citation Nr: 0718279	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  00-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for frostbite and Reynaud's 
syndrome, claimed as cold injury to the feet.


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

In November 2001, the veteran testified at a Board 
videoconference hearing.  Thereafter, in June 2003 and in 
April 2004, the Board remanded the matter for further 
development.  The Veterans Law Judge who conducted the 
November 2001 hearing is no longer with the Board and cannot 
decide the merits of the appeal.  The veteran has been 
advised of the Veterans Law Judge's departure and that he is 
entitled to have his appeal decided by a Veterans Law Judge 
who presided over his hearing.  He has elected to testify at 
another Board videoconference hearing.   

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:  

Schedule a Board videoconference hearing 
with a Veterans Law Judge or Acting 
Veterans Law Judge sitting in Washington, 
D.C., and the veteran testifying at the 
RO.  Notify the veteran of the date, time, 
and location of the hearing.     

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



